DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2010/0116570) in view of Kalman (US 2012/0148877).
Regarding claim 1, Sugawara discloses a battery module 100 comprising a plurality of battery cells 140 (electrical components) having a negative terminal and positive terminal ([0105]) contained in a casing 110 (housing) ([0091], abstract). The casing 110 has side plates 130/131 and shield members 160 (together forming part of a terminal bulkhead), conductive members 150 (conductor buses) that connect battery cells 140 ([0104]), and elastic seal members 135/137 in groove 134/136 ([0122]-[0123], Fig 1). 
The space between the shield member 160, side plate 130, and the cells 140 form a gas release chamber/gas release passage 170 (fluid reservoir) ([0117]). Sugawara teaches holes 132 formed in the side plates 130/131 and therefore teaches cavities ([0113]). Therefore, Sugawara meets the limitation of when the housing and the one or more terminal bulkheads are coupled, the one or more cavities cooperate with the housing, the plurality of electrical components, and the one or more gaskets define one or more fluid reservoirs. In addition, because the fluid reservoir is connected to the outside via gas discharge passage 138 ([0119], Fig 3), it is considered the fluid reservoir/gas release chamber is filled with atmospheric conditions and air, a fluid.
While Sugawara teaches holes 132 formed in the side plates 130/131 and therefore teaches cavities ([0113]), Sugawara does not explicitly disclose a plurality of electrical contacts residing within the cavities, and the plurality of electrical contacts adapted to contact the electrical components.
Kalman teaches a battery integration module or pack for positioning multiple single batteries (abstract). The batteries 201 are arranged and constrained in opposing battery compartments 101 ([0035], Fig 1). The batteries are electrically connected to contact pads 204 and printed circuit boards (PCBs) 202 via intermediate conductive component 203 ([0036]). The intermediate conductive component is compressible, and aids in more efficient assembly of the battery pack and avoids various thermal and other issues that might arise because of a permanent connection ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediate conductive component between the battery and the contact pad/PCB as taught by Kalman with the cells and conductive members of Sugawara for the purpose of aiding in more efficient assembly of the battery pack and avoiding various thermal and other issues that might arise because of a permanent connection. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the intermediate conductive components in the cavities/holes of the side plates in order to provide electrical contact.

Regarding claim 13, Sugawara discloses a battery module 100 comprising a plurality of battery cells 140 (electrical components) having a negative terminal and positive terminal ([0105]) contained in a casing 110 (housing) ([0091], abstract), and thereby teaches a method of position the plurality of electrical components in the housing. The casing 110 has side plates 130/131 and shield members 160 (together forming part of a terminal bulkhead), conductive members 150 (conductor buses) that connect battery cells 140 ([0104]), and elastic seal members 135/137 in groove 134/136 ([0122]-[0123], Fig 1). 
The space between the shield member 160, side plate 130, and the cells 140 form a gas release chamber/gas release passage 170 (fluid reservoir) ([0117]). Sugawara teaches holes 132 formed in the side plates 130/131 and therefore teaches cavities ([0113]). Therefore, Sugawara meets the limitation of coupling the terminal bulkheads having one or more gaskets to the housing wherein the one or more terminal bulkheads cooperate with the housing and the one or more gaskets to define one or more fluid reservoirs. In addition, because the fluid reservoir is connected to the outside via gas discharge passage 138 ([0119], Fig 3), it is considered the fluid reservoir/gas release chamber is introduced to atmospheric conditions and air, a fluid.
While Sugawara teaches holes 132 formed in the side plates 130/131 and therefore teaches cavities ([0113]), Sugawara does not explicitly disclose a plurality of electrical contacts residing within the cavities, and the plurality of electrical contacts adapted to contact the electrical components.
Kalman teaches a battery integration module or pack for positioning multiple single batteries (abstract). The batteries 201 are arranged and constrained in opposing battery compartments 101 ([0035], Fig 1). The batteries are electrically connected to contact pads 204 and printed circuit boards (PCBs) 202 via intermediate conductive component 203 ([0036]). The intermediate conductive component is compressible, and aids in more efficient assembly of the battery pack and avoids various thermal and other issues that might arise because of a permanent connection ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediate conductive component between the battery and the contact pad/PCB as taught by Kalman with the cells and conductive members of Sugawara for the purpose of aiding in more efficient assembly of the battery pack and avoiding various thermal and other issues that might arise because of a permanent connection. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the intermediate conductive components in the cavities/holes of the side plates in order to provide electrical contact.
Regarding claims 2 and 15, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara additionally teaches the cells are connected in series ([0062]). 
Regarding claims 3 and 14, modified Sugawara discloses all of the claim limitations as set forth above. While Sugawara teaches an embodiment where the cells are connected in series ([0062]), Sugawara further teaches the battery is not limited to the specific structure adopted in the battery module 100 or to the specific connection methods (serial/parallel) having been described ([0232]). Therefore, Sugawara suggests connecting the cells in parallel. Further, it would have been obvious to connect cells in parallel in order to increase the capacity.
Regarding claim 4, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara further teaches that the shield member 160 are attached to the side plates 130/131 ([0168]), thereby teaching the shield members (terminal covers) as removable because screws can be removed.
Regarding claims 5 and 20, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara teaches the elastic seal members 135/137 (gaskets) in grooves 134/136 (gasket holders) ([0122]-[0123], Fig 1), and therefore coupling the gaskets to the grooves and coupling the grooves to the housing. 
Regarding claim 6, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara teaches the gas release chamber/gas release passage 170 (fluid reservoir) connected to the outside via gas discharge passages 138 (fluid ports) ([0117], [0119], Fig 3). 
Regarding claim 7, modified Sugawara discloses all of the claim limitations as set forth above. While Sugawara teaches the gas release chamber/gas release passage 170 (fluid reservoir) connected to the outside via gas discharge passages 138 (fluid ports), and therefore teaches fluid reservoirs in communication with one fluid port, Sugawara does not explicitly disclose wherein each of the fluid reservoirs is in communication with at least two of the one or more fluid ports. However, as the purpose of the gas discharge passage 138 is to discharge/vent gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use more than one gas discharge passage port (e.g. two ports) in connection with the gas release chamber in order to facilitate the release of gases at two opposite sides.
Regarding claim 11, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara teaches the fluid reservoir is connected to the outside via gas discharge passage 138 ([0119], Fig 3), it is considered the fluid reservoir/gas release chamber is filled with air, a non-conductive fluid.
Regarding claim 12, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara teaches the electrical components are batteries (abstract).
Regarding claim 16, modified Sugawara discloses all of the claim limitations as set forth above. Because Sugawara teaches holes 132 formed in the side plates 130/131 and therefore teaches cavities ([0113]) and the fluid reservoir connected to the outside via gas discharge passage 138 ([0119]), Sugawara teaches applying the fluid to one or more cavities, the one or more cavities cooperating with the housing, the plurality of electrical components, and the one or more gaskets to define the one or more fluid reservoirs because the cavities/holes in the gas release chamber 170 are fluidly connected to the outside.
Regarding claim 18, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara additionally teaches the cells are cylindrical (one end positive, the other end negative) and connected in series ([0062]), therefore the cells are positioned in an alternating polarity in order to electrically connect the cells in series (see Fig 15 wherein the adjacent cells are alternated). 
Regarding claim 19, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara further teaches that the shield member 160 are attached to the side plates 130/131 ([0168]), thereby teaching coupling the terminal covers to the housing.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2010/0116570) in view of Kalman (US 2012/0148877), as applied to claim 1 above, and further in view of Ijaz et al. (US 2009/0297892).
Regarding claim 8, modified Sugawara discloses all of the claim limitations as set forth above. While Sugawara teaches a housing 110 that contains the battery cells ([0091]), Sugawara does not explicitly disclose wherein the housing has first and second ends connected by an intermediate portion, the housing defining a plurality of apertures configured to receive the plurality of electrical components.
Ijaz teaches a battery module having multiple cells that are nested together (abstract). The battery cells 310 are placed inside a cell case 312 which has slots (apertures) that can hold the cells 310 in a nested configuration ([0062]). The cell case can be covered by cover 304 ([0060], Fig 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cell case (intermediate portion) housing the cells as taught by Ijaz with the cells and module of Sugawara for the purpose of holding the cells together.
Regarding claim 9, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara additionally teaches the cells are cylindrical (one end having one terminal, the other end having the other terminal), and teaches two side plates 130/131 and two shield members 160 formed on the side plates ([0116]), and therefore teaches a first terminal bulkhead secured to the first end of the housing and a second terminal bulkhead secured to the second end of the housing. Ijaz teaches the cell case 312 has slots which are open at both ends (see Figs 3a-3c and 16a-c), and therefore there is a plurality of first apertures at the first end, and a plurality of second apertures at the second end.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2010/0116570) in view of Kalman (US 2012/0148877), and Ijaz et al. (US 2009/0297892), as applied to claim 1 above, and further in view of Fuhr et al. (US 2011/0135975).
Regarding claim 10, modified Sugawara discloses all of the claim limitations as set forth above. Sugawara teaches two side plates 130/131 and two shield members 160 formed on the side plates ([0116]), and therefore teaches a first terminal bulkhead secured to the first end of the housing.  Ijaz teaches the cell case 312 has slots which are open at both ends (see Figs 3a-3c and 16a-c), and therefore there is a plurality of apertures in the first end of the housing.
While Sugawara teaches the battery cells are cylindrical but also teaches that the other shapes including a square section can be used ([0233]), modified Sugawara does not explicitly disclose wherein the plurality of electrical components each have the first terminal and the second terminal located at a first end.
Fuhr discloses a battery module having a sealed vent chamber and a plurality of electrochemical cells each having a vent at an end thereof (abstract). In one embodiment, Fuhr teaches both the negative terminal 238 and positive terminal 239 of the cells are on one end of the housing 225 while the vent 252 is on the opposite end of the housing 225 opposite from the terminals 238, 239 ([0084]). In an alternative embodiment, Fuhr teaches the cell 224 may include a different number of terminals (e.g., two negative terminals and/or two positive terminals) or the terminals may be on opposite ends of the electrochemical cell 224 ([0084]). That is, Fuhr teaches that battery cells having one terminal on each side or two terminals on one side of the cell are both suitable for being placed next to a vent chamber to collect expelled gases (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a battery cell having both terminals on one side (as taught by Fuhr) instead of a battery having terminals on opposite sides as taught by Sugawara because Fuhr both types of batteries can be connected to a vent chamber and perform as expected.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2010/0116570) in view of Kalman (US 2012/0148877), as applied to claim 13 above, and further in view of Lee (US 2013/0089763).
Regarding claim 17, modified Sugawara discloses all of the claim limitations as set forth above. While Sugawara teaches the gas release chamber/gas release passage 170 (fluid reservoir) connected to the outside via gas discharge passages 138 (fluid ports) ([0117], [0119], Fig 3), Sugawara does not explicitly disclose wherein the step of introducing the fluid into the one or more fluid reservoirs comprises introducing the fluid through a first fluid inlet and displacing air through a first fluid outlet of each of the one or more fluid reservoirs.
Lee teaches a battery pack 1 including at least one battery module 100 including a plurality of battery cells 10 (abstract). Each battery cell includes a vent 13, and the module includes a degassing cover 123 covering the vents (abstract). The degassing cover has discharge holes 123d formed in a discharge portion 123c ([0050], Fig 4). The battery modules 100 are contained within a housing 130 including an inlet I and an outlet O ([0041]). A ventilation fan 150 assists in the discharge of air or refrigerant connected at outlet O ([0053]). As seen in Fig 5, fluid is input at inlet I and passes along discharge holes 123d of the degassing cover on its way to the outlet O; that is, fluid is introduced at a first fluid inlet and displaces air through a first fluid outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple holes of the degassing cover and fan vent as taught in Lee with the gas release chamber 170 and battery module of Sugawara for the purpose of assisting the discharge of air and vented gases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725